Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION           
            This action is response to the communication filed on March 28, 2022. Claims 1-6, 8-13, 15-20 are pending. 

Response to Arguments
Applicant's arguments filed on March 28, 2022 have been fully considered but they are not persuasive. Applicant arguments are addressed in the new rejection. The double patenting rejection has been maintained as the office did not receive terminal disclaimer.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of U.S. Patent No. 10755331. Although the claims at issue are not identical, they are not patentably distinct from each other because the both patents and the current application claimed an online marketplace for peer-to-peer services. The claims merely differ in form that do not change the scope of the invention and would perform same functionality. The current application just omitted some limitation from its parents. Hence claims of the instant application (17/001,339) are not patentable over the US Patent Number 10755331. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7-8, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bohannon et al. (Pub. No. : US 20050010484 A1) in the view of Friend et al. (Pub. No. : US 20010032165 A1) and Rapp et al. (Pub. No. : US 20020116232 A1).

As to claim 7 Bohannon teaches a machine-readable storage medium that provides instructions that, if executed by a processor, will cause said processor to perform operations for a trusted localized peer-to-peer services marketplace, the operations comprising:
receiving a search query from a potential service buyer, the search query including a plurality of parameters (see fig. 5 step S50, fig. 8 step S81 and paragraphs [0021], [0035] & [0046]: The buyer enters a description as much detail as desired or known in "natural language" about a product or service in the Desire Box located on the Web page as search parameters. The search process continues when the buyer selects the submit button); 
parsing the search query to identify the plurality of parameters (paragraphs [0021] & [0035]: Matches Module 1220 analyzes the buyer's search query (e.g., the description entered by the buyer of a desired product or service), and then search databases 124 for sufficiently similar products/services); 
searching an available services database based on the plurality of parameters of the first search query (paragraphs [0021] & [0035]: Matches Module 1220 analyzes the buyer's search query (e.g., the description entered by the buyer of a desired product or service), and then search databases 124 (i.e. an available services database)), wherein the available services database is populated with available services provided by a plurality of service sellers (paragraphs [0028] & [0030]: Information and data (text, icons, audio, visual, links, etc.) on products and services available from sellers 110 (or other sources) is stored in product information database 1246. Note that database 124 includes the database 1246, see paragraph [0027]), wherein each one of the service sellers has a service seller profile for the trusted localized peer-to-peer services marketplace (paragraph [0027]: seller profile database 1248 provide the actual identity of the seller so that buyers can contact the sellers to fulfill their desires) that is associated with at least the following: 
a description of a service that service seller offers (paragraph [0028]: Information and data (text, icons, audio, visual, links, etc.) on products and services available from sellers 110 (or other sources) is stored in product information database 1246 ), 
contact information for that service seller (paragraph [0027]: seller profile database 1248 provide the actual identity of the seller so that buyers can contact the sellers to fulfill their desires), 
a location of the service seller (paragraph [0027]: seller profile databases 1248 store identifying information regarding the sellers, such as one or more of the following: contact name, address (i.e. location), telephone number, fax number, e-mail address, preferences etc.), and 
communicating, to the potential service buyer, information regarding one or more of a plurality of service sellers that offer a service that match at least the category of service wanted (paragraph [0027]: seller profile database 1248 provide the actual identity of the seller so that buyers can contact the sellers to fulfill their desires). 
Bohannon does not explicitly teach but Friend teaches plurality of search parameters includes a category of service wanted, a location where the service wanted is desired (see fig. 7a and paragraph [0078]: Commodities, products or services can be searched for by category and location) a date in which the service wanted is desired, and a price that the potential service buyer is willing to spend for the service wanted (paragraphs [0043], [0080], [0083]: displaying or receiving buyer specific data, such as desired prices and quantities for particular types of commodities) and the location where the service wanted is desired based on a result of the searching of the available services database (see fig. 7a and paragraph [0078], [0083], [0087]: Commodities, products or services can be searched for by category and location and the system displays the locations at which the product is being offer or from which the product will be shipped), wherein the communicated information includes, for each of the one or more service sellers that match at least the category of service wanted and the location where the service wanted is desired (paragraph [0080]: After all of the search criteria are defined, the user initiates the search by depressing a "go" button which returns a search result list, illustrated in FIG. 8, with simultaneous displays of offers to sell and/or requests for quotes that satisfy the search criteria); 
a location where the service offered by the service seller is provided (paragraphs [0061] & [0042]: user profile which includes demographic and geographic information relating to the entity, as well as specifying the entity type where a number of servers might be distributed in various different geographical locations, with each server forming a local nexus for a local commodity marketplace, in order to make such local markets more efficient) and a price in which that service seller charges for the service (paragraph [0082]: a model number is given along with the items' price, the unit upon which the price is based, the quantity (either offered for sale or desired to purchase)); 
receiving, from the potential service buyer, a selection of one of the one or more of the plurality of service sellers that match at least the category of service wanted and the location where the service wanted is desired (paragraph [0058], [0061], [0042]: Once search results have been obtained, various offers are presented in the form of lists from which a user might obtain additional, offer specific, details which allow the user to inform their transaction decisions. Depending upon the details of each offer, a user might elect to either accept the offer as it stands, or perhaps to negotiate with the offeror over certain terms and condition of the offer).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Bohannon by adding above limitations as taught by Friend to facilitate searching an online listing service by employing a plurality of attributes, parameters such as the listed item's location and category that allow buyers to satisfy their chief concern, i.e., being able to source product better, by giving a buyer the ability to view all of the available sellers, and the current market prices, of the desired commodities, products and services (see Friend paragraph [0009]).
Bohannon and Friend do not explicitly disclose but Rapp teaches providing, to the potential service buyer, information that indicates an availability of the selected service seller including availability of that service seller to provide the service in which that service seller offers (paragraph [0050]: FIG. 5 is a service provider page where the bottom portion of the page displays the calendars for the employees or service providers who can provide the selected service. Colors or other visual indicators may be used to indicate the availability of each of the service providers. For example, a white background and underline on September 30 for the service provider identified as "Thomas" indicates the availability of the service provider); 
receiving, from the potential service buyer, a request for an available time of the selected service seller (paragraphs [0051]-[0052]: FIG. 6 is a selected service provider page in accordance with an example embodiment of the present invention is shown and on fig. 7 customer may select the "Continue" button to continue with the scheduling process); 
reserving the available time of the selected service seller in response to the request to create a service appointment (paragraph [0053]-[0054]: Finally, by selecting the "Set Appointment" button, the scheduling process may be completed); and 
notifying the selected service seller of the service appointment (paragraph [0037]: email confirmations are sent to the customer 198 and to the business 200).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Bohannon and Friend by adding above limitations as taught by Rapp to provide a user friendly interactive scheduling system for scheduling an appointment with a vendor/seller. 

As to claims 8 and 15, they have similar limitations as of claim 1 above. Hence, they are rejected under the same rational as of claim 1 above.

Claims 2-3, 9-10, and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bohannon, Friend and Rapp in the view of Sundaresan et al. (Pub. No. : US 20090070130 A1)

As to clam 2 all of the limitations of claim 1 have been addressed above.  Bohannon, Friend and Rapp do not explicitly disclose but Sundaresan teaches wherein each service seller profile for each service seller is further associated with one or more reviews submitted by one or more other service buyers (paragraphs [0023], [0029]-[0030], [0023], [0031], [0033], [0035], [0061]). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Bohannon, Friend and Rapp by adding above limitations as taught by Sundaresan to provide reputation of the sellers and buyers. 

As to claim 3 Bohannon together with Friend, Rapp and Sundaresan teaches a machine-readable storage medium according to claim 1. Friend teaches the communicated information further includes, for each of the one or more services sellers that match at least the category of service wanted and the location where the service wanted is desired (paragraphs [0078], [0080]: Commodities, products or services can be searched for by category and location which returns a search result list offered to sell that satisfy the search criteria).
Sundaresan teaches an estimate of a price for the service offered by that service seller (see fig. 2: US $8,500.00); and
one or more reviews of that service seller submitted by one or more other service buyers (Paragraph [0029]: buyer 101 who generates seller feedback 105. This seller feedback 105 may be transmitted across a network 104 to be received by a seller 102).

As to claims 9-10 and 16-17 they have similar limitations as of claims 2-3 above. Hence, they are rejected under the same rational as of claims 2-3 above.

Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bohannon, Friend and Rapp in the view of Wunder et al. (Pub. No. : US 20080306750 A1)

As to claim 4 all of the limitations of claim 1 have been addressed above. Bohannon, Friend and Rapp do not explicitly disclose each service seller profile for each service seller is further associated with a completed background check for the trusted localized peer-to-peer services marketplace. However Wunder teaches a decision matrix that uses a screening policy to check employees background where such background checks may include, but are not limited to, criminal history checks, motor vehicle records, social security number validation, credit reports, bankruptcy reports, civil court reports, sexual offender reports, government sanctions registry, and workers' compensation claims reports (see paragraph [0012]). Hence given the teaching of Wunder one of ordinary skill in the art would have been motivated to have each service seller profile for each service seller is further associated with a completed background check for the trusted localized peer-to-peer services marketplace to provide reliability.  

As to claim 5 Bohannon together with Friend, Friend, Rapp and Wunder teaches a machine-readable storage medium according to claim 4. Wunder teaches the background check includes a sexual offender database check (see paragraph [0012]: background checks may include, but are not limited to, criminal history checks, motor vehicle records, social security number validation, credit reports, bankruptcy reports, civil court reports, sexual offender reports, government sanctions registry, and workers' compensation claims reports). 

As to claims 11-12 and 18-19, they have similar limitations as of claims 4-5 above. Hence, they are rejected under the same rational as of claims 4-5 above. 

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bohannon, Friend, and Rapp in the view of Silva et al. (Pub. No. : US 20050021551 A1)

As to claim 6 all of the limitations of clam 1 have been addressed above.  Bohannon, Friend and Rapp do not explicitly disclose the contact information for each service seller is verified as being accurate. However Silva teaches contact information for each service seller is verified as being accurate (paragraph [0031]: verify the reported contact information for various individuals/entities is accurate and/or to get current contact information). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Bohannon, Friend and Rapp by adding above limitations as taught by Silva to accurately predicting or otherwise verifying the most current street address for individuals and entities (see Silva paragraph [0009]).

As to claim 13 and 20, they have similar limitations as of claim 6 above. Hence, they are rejected under the same rational as of claim 6 above.

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD I UDDIN/            Primary Examiner, Art Unit 2169